PER CURIAM.
This is an action by an insured to recover the value of insured personal property lost by fire. The defendant insurer answered, averring facts as to the origin of the fire which it was claimed constituted a breach of the insurer’s contract relieving defendant of liability thereunder. The cause was tried before a jury and a verdict was returned for the defendant. Judgment was entered thereon, and the plaintiff appealed.
On the evidence presented, the jury could and no doubt did find in favor of the defendant on the issue raised as to the source of the fire. That issue was determinative of the question of liability. On this appeal the sufficiency of the evidence to sustain the verdict is not challenged. Appellant’s brief presents six points. Four of them deal with the granting or denial of requested charges. A fifth involves a statement by defendant’s attorney on the voir dire, and the sixth point concerns a ruling at trial on the admissibility of certain testimony. We have considered the several points raised, in the light of the briefs and the record, including the charges given by the court and find them to be without merit.
Affirmed.